


EXHIBIT 10.5


MANATRON, INC.

1994 LONG-TERM INCENTIVE PLAN

SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
1994 LONG-TERM INCENTIVE PLAN (the "Plan") for its directors, corporate and
Subsidiary officers and other key employees. The Plan permits the grant of
Options and the award of Restricted Stock.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
directors, officers and key management employees of the Company and its
Subsidiaries with an increased incentive to make significant and extraordinary
contributions to the long-term performance and growth of the Company and its
Subsidiaries, to join the interests of directors, officers and key employees
with the interests of the Company's shareholders through the opportunity for
increased stock ownership, and to attract and retain directors, officers and key
employees of exceptional ability. The Plan is further intended to provide
flexibility to the Company in structuring long-term incentive compensation to
best promote the foregoing objectives.

SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning is plainly required by the context:

 

2.1

 

"Act" means the Securities Exchange Act of 1934, as amended.

         

2.2

 

"Base Salary" means a Participant's total salary that would be paid to the
Participant for a full year if the rate of salary in effect for such Participant
at the date of grant of an Option were paid for a full year, regardless of
whether such Participant has been or will be employed for the full year at that
rate of salary.

         

2.3

 

"Board" means the Board of Directors of the Company.

         

2.4

 

"Code" means the Internal Revenue Code of 1986, as amended.

         

2.5

 

"Committee" means the Stock Option Plan Committee of the Board or such other
committee as the Board shall designate to administer the Plan. The Committee
shall consist of at least two members of the Board appointed by the Board all of
whom shall be "disinterested persons" as defined in Rule 16b-3 under the Act and
"outside directors" as defined in the rules promulgated pursuant to Section
162(m) of the Code.

         

2.6

 

"Common Stock" means the common stock, no par value, of the Company.

         

2.7

 

"Company" means Manatron, Inc., a Michigan corporation.

         

2.8

 

"Competition" means participation, directly or indirectly, in the ownership,
management, financing or control of any business that is the same as or similar
to the present or future businesses of the Company or its parent or any
Subsidiary. Such participation could be by way of employment, consulting
services, directorship or officership. Ownership of less than five percent (5%)
of the shares of any corporation whose shares are traded publicly on any
national or regional stock exchange or over the counter shall not be deemed
Competition.

         

2.9

 

"Incentive Award" means the award or grant of an Option or Restricted Stock to a
Participant under the Plan.

         

2.10

 

"Market Value" of any security on any given date means: (a) if the security is
listed for trading on one or more national securities exchanges (including the
NASDAQ National Market System), the last reported sales price on the principal
such exchange on the date in question, or if such security shall not have been
traded on such principal exchange on such date, the last reported sales price on
such principal exchange on the first day prior thereto on which such security
was so traded; or (b) if the security is not listed for trading on a national
securities exchange (including the NASDAQ National Market System) but is traded
in the over-the-counter market, the mean of highest and lowest bid prices for
such security on the date in question, or if there are no such bid prices for
such security on such date, the mean of the highest and lowest bid prices on the
first day prior thereto on which such prices existed; or (c) if neither (a) nor
(b) is applicable, the value as determined by any means deemed fair and
reasonable by the Committee, which determination shall be final and binding on
all parties.

         

2.11

 

"Option" means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either an
incentive stock option within the meaning of Section 422(b) of the Code or a
nonstatutory stock option.

         

2.12

 

"Participant" means directors, corporate officers and other key employees of the
Company and its Subsidiaries who the Committee determines are eligible to
participate in the Plan and who are designated to be granted an Incentive Award
under the Plan.

         

2.13

 

"Restricted Period" means the period of time during which Restricted Stock
awarded under the Plan is subject to restrictions. The Restricted Period
maydiffer among Participants and may have different expiration dates with
respect to shares of Common Stock covered by the same Incentive Award.

         

2.14

 

"Restricted Stock" means Common Stock awarded to a Participant under Section 6
of the Plan.

         

2.15

 

"Retirement" means the voluntary termination of all employment by a Participant.

         

2.16

 

"Subsidiary" means any corporation of which a majority of the outstanding voting
stock is directly or indirectly owned or controlled by the Company, or by one or
more Subsidiaries.

SECTION 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan, shall have full power and authority to interpret the provisions of the
Plan, and shall have full power and authority to supervise the administration of
the Plan. All determinations, interpretations and selections made by the
Committee regarding the Plan shall be final and conclusive. The Committee shall
hold its meetings at such times and places as it deems advisable. Action may be
taken by a written instrument signed by all of the members of the Committee, and
any action so taken shall be fully as effective as if it had been taken at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it deems advisable. The members
of the Committee shall be paid reasonable fees for their services.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine the persons to be granted Incentive Awards, the amount of Incentive
Awards to be optioned or granted to each person and the terms of the Incentive
Awards to be granted. Incentive Awards shall be granted or awarded by the
Committee, and Incentive Awards may be amended by the Committee consistent with
the Plan, provided that no such amendment may become effective without the
consent of the Participant, except to the extent that the amendment operates
solely to the benefit of the Participant .

          3.3          Indemnification of Committee Members. Each person who is
or shall have been a member of the Committee shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person's or the Committee's taking or
failing to take any action under the Plan. Each such person shall be justified
in relying upon information furnished in connection with the Plan's
administration by any appropriate person or persons.

SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
subsection 4.2 of the Plan, a maximum of 250,000 shares of Common Stock shall be
available for Options, and a maximum of 50,000 shares of the total maximum of
250,000 shares of Common Stock shall be available for Restricted Stock awards
under the Plan. Such shares shall be authorized and unissued shares.

          4.2          Adjustments. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares or any
other change in the corporate structure or shares of the Company, the aggregate
number and class of shares available for grants or awards under the Plan,
together with the Option prices, shall be appropriately adjusted. No fractional
shares shall be issued pursuant to the Plan, and any fractional shares resulting
from adjustments shall be eliminated from the respective Incentive Award, with
an appropriate cash adjustment for the value of any Incentive Awards eliminated.
If an Incentive Award is cancelled, surrendered, modified, expired or terminated
during the term of the Plan but prior to the exercise or vesting of the
Incentive Award in full, the shares subject to but not delivered under such
Incentive Award shall be available for other Incentive Awards.

SECTION 5

Options

          5.1          Grant. A Participant may be granted one or more Options
under the Plan. Options shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as shall be determined by the
Committee in its sole discretion. The Committee may vary, among Participants and
among Options granted to the same Participant, any and all of the terms and
conditions of the Options granted under the Plan. Subject to subsection 5.7, the
Committee shall have complete discretion in determining the number of Options
granted to each Participant. The Committee may designate whether or not an
Option is to be considered an incentive stock option as defined in Section
422(b) of the Code. There shall be no limit on the number of Options that may be
granted to a Participant in any calendar year or on the number of shares for
which Options may be granted.

          5.2          Grants to Non-Employee Directors. Options to non-employee
directors shall be granted under this Plan only pursuant to this subsection 5.2
and only when and to the extent that there are insufficient shares for such
grants under the Company's 1989 Stock Option Plan. Each non-employee director
who has served a full year's term for the prior year shall automatically receive
an Option to purchase 1,000 shares of the Company's Common Stock at one hundred
percent (100%) of the Market Value on the date of grant. Such Options shall be
issued on the date of each annual meeting of the Company's shareholders. These
formula grant provisions may be amended by the Board from time to time but not
more than once in any six-month period, except as necessary or desirable to
comply with the Employee Retirement Income Security Act, the Code or the rules
thereunder.

          5.3          Option Agreements. Each Option shall be evidenced by an
Option agreement containing such terms and conditions, consistent with the
provisions of the Plan, as the Committee from time to time determines.

          5.4          Option Price. The per share Option price shall be
determined by the Committee but shall be equal to or greater than one hundred
percent (100%) of the Market Value on the date of grant. The date of grant of an
Option shall be the date the Option is authorized by the Committee or such
future date specified by the Committee as the date for issuing the Option.

          5.5          Medium and Time of Payment. The exercise price for each
share purchased pursuant to an Option granted under the Plan shall be payable in
cash or, if the Committee consents, in shares of Common Stock (including Common
Stock to be received upon a simultaneous exercise). The time and terms of
payment may be amended with the consent of the Participant before or after
exercise of the Option, but such amendment shall not reduce the Option price.
The Committee may from time to time authorize payment of all or a portion of the
Option price in the form of a promissory note or installments according to such
terms as the Committee may approve. The Board may restrict or suspend the power
of the Committee to permit such loans and may require that adequate security be
provided.

          5.6          Options Granted to Ten Percent Shareholders. No Option
granted to any Participant who at the time of such grant owns, together with
stock attributed to such Participant under Section 424(d) of the Code, more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any of its Subsidiaries may be designated as an incentive stock
option, unless such Option provides an exercise price equal to at least one
hundred ten percent (110 %) of the Market Value of the Common Stock, and the
exercise of the Option after the expiration of five years from the date of grant
of the Option is prohibited by its terms.

          5.7          Limits on Grants. No Participant shall be granted, during
any calendar year, Options for shares of Common Stock that would have an
aggregate Market Value, as of the date or dates of grant, greater than such
Participant's Base Salary. The purpose of this subsection 5.7 is to ensure that
the Plan provides performance based compensation under Section 162(m) of the
Code. This subsection 5.7 shall be interpreted or amended to achieve that
purpose.

          5.8          Limits on Exercisability. Options shall be exercisable
for such periods as may be fixed by the Committee, not to exceed ten years from
the grant date. At the time of the exercise of an Option, the holder of the
Option, if requested by the Committee, must represent to the Company that the
shares are being acquired for investment and not with a view to the distribution
thereof. The Committee may in its discretion require a Participant to continue
service with the Company and its Subsidiaries for a certain length of time prior
to an Option becoming exercisable and may eliminate such delayed vesting
provisions. The Committee may also vary, among Participants and among Options
granted to the same Participant, any and all of the terms and conditions of
Options granted under the Plan.

          5.9          Transferability.

          (a)          General. Unless the Committee otherwise consents or
unless the terms of the Option agreement provide otherwise, no Option granted
under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. In addition, all Options granted to a Participant during the
Participant's lifetime shall be exercisable during the Participant's lifetime
only by such Participant.

          (b)          Other Restrictions. The Committee may impose such
restrictions on any shares of Common Stock acquired pursuant to the exercise of
an Option under the Plan as it deems advisable, including, without limitations
restrictions under applicable federal or state securities laws.

          5.10          Termination of Employment or Director or Officer Status.

          (a)          General. If a Participant ceases to be employed by or an
officer or director of the Company or one of its Subsidiaries for any reason
other than the Participant's death, disability or termination for cause, the
Participant may exercise an Option only for a period of three months after such
termination of employment, director or officer status, but only to the extent
the Participant was entitled to exercise the Option on the date of termination,
unless the Committee otherwise consents or the terms of the Option agreement
provide otherwise. For purposes of the Plan, the following shall not be deemed a
termination of employment or termination as a director or officer: (i) a
transfer of an employee from the Company to any Subsidiary; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days, duly authorized
in writing by the Company, provided the employee's right to reemployment is
guaranteed either by statute or contract; or (iv) a termination of employment
with continued service as a director or officer.

          (b)          Death. If a Participant dies either while an employee or
officer of the Company or one of its Subsidiaries or after the termination of
employment other than for cause but during the time when the Participant could
have exercised an Option under the Plan, or if a director dies while serving as
a director of the Company or after ceasing to be a director but during such time
as the director (or former director) could have exercised an Option under the
Plan, the Option issued to such Participant shall be exercisable by the personal
representative of such Participant or other successor to the interest of the
Participant for a period of three months after the Participant's death, but only
to the extent that the Participant was entitled to exercise the Option on the
date of death or termination of employment or director status, whichever first
occurred, unless the Committee otherwise consents or the terms of the Option
agreement provide otherwise.

          (c)          Disability. If a Participant ceases to be an employee,
officer or director of the Company or one of its Subsidiaries due to the
Participant's disability, the Participant may exercise an Option for a period of
one year following such termination of employment or status as a director or
officer, but only to the extent the Participant was entitled to exercise the
Option on the date of such event, unless the Committee otherwise consents or the
terms of the Option agreement provide otherwise.

          (d)          Termination for Cause. If a Participant is terminated for
cause, the Participant shall have no further right to exercise any outstanding
unexercised Option issued under the Plan.

SECTION 6

Restricted Stock

          6.1          Grant. A Participant may be granted Restricted Stock
under the Plan. Restricted Stock shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as shall be determined by the
Committee in its sole discretion. Restricted Stock shall be awarded on the
condition that the Participant remain in the employ of the Company or one of its
Subsidiaries during the Restricted Period. Such condition shall have no effect
on the right of the Company or any Subsidiary to terminate the Participant's
employment at any time. No payment is required from a Participant for an award
of Restricted Stock.

          6.2          Restricted Stock Agreements. Each award of Restricted
Stock shall be evidenced by a Restricted Stock agreement containing such terms
and conditions, consistent with the provisions of the Plan, as the Committee
from time to time determines.

          6.3          Termination of Employment or Director or Officer Status.

          (a)          General. If a Participant enters into Competition with
the Company or ceases to be employed by or an officer or director of the Company
or one of its Subsidiaries for any reason other than the Participant's death,
disability or Retirement, then any shares of Restricted Stock still subject to
restrictions on the date of such termination shall automatically be forfeited
and returned to the Company. For purposes of the Plan, the following shall not
be deemed a termination of employment or termination as a director or officer:
(i) a transfer of an employee from the Company to any Subsidiary; (ii) a leave
of absence, duly authorized in writing by the Company, for military service or
for any other purpose approved by the Company if the period of such leave does
not exceed 90 days; (iii) a leave of absence in excess of 90 days, duly
authorized in writing by the Company, provided the employee's right to
reemployment is guaranteed either by statute or contract; or (iv) a termination
of employment with continued service as a director or officer.

          (b)          Death or Disability. Unless the terms of the Restricted
Stock agreement or grant provide otherwise, in the event a Participant
terminates employment or director or officer status with the Company because of
death or disability during the Restricted Period, the Participant's right to all
of the Participant's Restricted Stock shall vest as of the date of death or
disability, and the Participant's Restricted Stock may be transferred free of
any restrictions under the Plan, except any restrictions as the Company may
reasonably specify to ensure compliance with federal and state securities laws.

          (c)          Retirement. Unless the Committee otherwise consents or
unless the terms of the Restricted Stock agreement or grant provide otherwise,
in the event a Participant terminates employment or director or officer status
with the Company because of Retirement during the Restricted Period, then any
shares of Restricted Stock still subject to restrictions on the date of
Retirement shall automatically be forfeited and returned to the Company.

          6.4          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
unless the terms of the Restricted Stock agreement provide otherwise, shares of
Restricted Stock shall not be sold, exchanged, transferred, pledged or otherwise
disposed of by a Participant during the Restricted Period other than to the
Company pursuant to subsection 6.3 or 6.4(b) or by will or the laws of descent
and distribution.

          (b)          Surrender to the Company. If any sale, exchange,
transfer, pledge or other disposition, voluntary or involuntary, of Restricted
Stock that has not vested shall be made or attempted during the Restricted
Period, except as provided above in subsections 6.3 and 6.4(a), the
Participant's right to the Restricted Stock shall immediately cease and
terminate, and the Participant shall promptly surrender to the Company all such
Restricted Stock in the Participant's possession.

          (c)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to an award of
Restricted Stock as the Committee deems advisable, including, without
limitation, restrictions under applicable federal or state securities laws.

          6.5          Rights as a Shareholder. During the Restricted Period, a
Participant shall have all rights of a shareholder with respect to his
Restricted Stock, including (a) the right to vote any shares at shareholders'
meetings; (b) the right to receive, without restriction, all cash dividends paid
with respect to such Restricted Stock; and (c) the right to participate with
respect to such Restricted Stock in any stock dividend, stock split,
recapitalization or other adjustment in the Common Stock of the Company or any
merger, consolidation or other reorganization involving an increase or decrease
or adjustment in the Common Stock of the Company. Any new, additional or
different shares or other security received by the Participant pursuant to any
such stock dividend, stock split, recapitalization or reorganization shall be
subject to the same terms, conditions and restrictions as those relating to the
Restricted Stock for which such shares were received.

          6.6          Deposit of Certificates; Legending of Restricted Stock.

          (a)          Deposit of Certificates. Any certificates evidencing
shares of Restricted Stock awarded pursuant to the Plan shall be registered in
the name of the relevant Participant and deposited, together with a stock power
endorsed in blank, with the Company. In the discretion of the Committee, any
such certificates may be deposited in a bank designated by the Committee or
delivered to the Participant. Certificates for shares of Restricted Stock that
have vested shall be delivered to the Participant upon request within a
reasonable period of time. The Participant shall sign all documents necessary or
appropriate to facilitate such delivery.

          (b)          Legend. Any certificates evidencing shares of Restricted
Stock awarded pursuant to the Plan shall bear the following legend:

> The shares represented by this certificate were issued subject to certain
> restrictions under the Manatron, Inc. 1994 Long-Term Incentive Plan (the
> "Plan"). A copy of the Plan is on file in the office of the Secretary of
> Manatron, Inc. This certificate is held subject to the terms and conditions
> contained in a restricted stock agreement that includes a prohibition against
> the sale or transfer of the stock represented by this certificate except in
> compliance with that agreement, and that provides for forfeiture upon certain
> events.

          6.7          Representations and Warranties. A Participant who is
awarded Restricted Stock shall represent and warrant that the Participant is
acquiring the Restricted Stock for the Participant's own account and investment
and without any intention to resell or redistribute the Restricted Stock. The
Participant shall agree not to resell or redistribute such Restricted Stock
after the Restricted Period except upon such conditions as the Company may
reasonably specify to ensure compliance with federal and state securities laws.

SECTION 7

General Provisions

          7.1          No Rights to Awards. No Participant or other person shall
have any claim to be granted any Incentive Award, and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards. The terms and conditions of the Incentive Awards of the same type and
the determination of the Committee to grant a waiver or modification of any
Incentive Award and the terms and conditions thereof need not be the same with
respect to each Participant.

          7.2          Withholding. The Company or a Subsidiary shall be
entitled to (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state and local
withholding and employment-related tax requirements attributable to an Incentive
Award, including, without limitation, the grant, exercise or vesting of, or
payment of dividends with respect to, an Incentive Award or a disqualifying
disposition of Common Stock received upon exercise of an incentive stock option;
or (b) require a Participant promptly to remit the amount of such withholding to
the Company before taking any action with respect to an Incentive Award. Unless
the Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or by delivery to the Company of
previously owned Common Stock. The Company may establish such rules and
procedures concerning timing of any withholding election as it deems appropriate
to comply with Rule 16b-3 under the Act.

          7.3          Compliance With Laws; Listing and Registration of Shares.
All Incentive Awards granted under the Plan (and all issuances of Common Stock
or other securities under the Plan) shall be subject to applicable laws, rules
and regulations, and to the requirement that if at any time the Committee
determines, in its sole discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          7.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of options and other stock-based awards, and such arrangements may be
either generally applicable or applicable only in specific cases.

          7.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Participant.

          7.6          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          7.7          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

SECTION 8

Effective Date and Duration of the Plan

          This Plan became November 23, 1993, and was approved by the
shareholders at the 1994 Annual Meeting of Shareholders on October, 1994. Unless
earlier terminated by the Board of Directors, the Plan shall terminate on
November 22, 2003. No Incentive Award shall be granted under this Plan after
such date.

SECTION 9

Termination and Amendment

          The Board may terminate the Plan at any time, or may from time to time
amend the Plan as it deems proper and in the best interests of the Company,
provided that without shareholder approval no such amendment may (a) materially
increase either the benefits to Participants under the Plan or the number of
shares that may be issued under the Plan; (b) materially modify the eligibility
requirements; (c) reduce the Option price (except pursuant to adjustments under
subsection 4.2); or (d) impair any outstanding Incentive Award without the
consent of the Participant, except according to the terms of the Incentive
Award.




















